DETAILED ACTION
This application is responsive to Applicant’s Reply to Restriction filed 7/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 (embodiments depicted in Figs. 1B-1C and 2A, respectively) in the reply filed on 7/21/2022 is acknowledged. Applicant asserts claims 1-5, 7-17, and 31-33 read on the elected species, and the Examiner agrees.
Applicant has withdrawn claim 6, drawn to a non-elected species, in the reply filed 7/21/2022, thus no further action is required by the Examiner.

Claim Status
Claims 1-17 and 31-33 are pending.
Claim 6 is withdrawn.
Claims 18-30 are cancelled.
Examiner notes claims 31-33 were added by preliminary amendment filed 1/16/2020.

Claim Objections
Claims 11-14, 17, and 32 are objected to because of the following informalities:
Regarding claim 11, the claim uses labels (i)-(iii), but claim 1 already uses labels (i)-(v) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claim 1.
Regarding claim 12, the claim uses labels (i)-(iii), but claim 1 already uses labels (i)-(v) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claim 1.
Regarding claim 13, the claim uses labels (i)-(iii), but claim 1 already uses labels (i)-(v) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claims 1 and 12.
Regarding claim 14, the claim uses labels (a)-(d), but claim 1 already uses labels (a)-(e) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claim 1.
Regarding claim 17, the claim uses label (e), but claim 1 already uses labels (a)-(e) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claims 1 and 14.
Regarding claim 32, the claim uses labels (i)-(ii), but claim 1 already uses labels (i)-(v) to recite features of the apparatus. Applicant should delete the labels from the instant claim or re-label the features in accordance with claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 14, the “means for detecting a spatial distribution of incident light energy” is interpreted as a focal plane array, (par. [0007] of the instant publication ‘433), a camera (par. [0007] of ‘433), a linear detector array (par. [0050] of ‘433), a four-quadrant photodetector (par. [0050] of ‘433), a digital camera detector without a lens (par. [0115] of ‘433), and/or equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101.
Regarding claim 17: claim 17 simply recites the term “computer readable storage medium,” and the specification is silent concerning whether or not the “computer readable storage medium” covers “non-transitory tangible media” or “transitory propagating signals.”  Therefore, the claims are rejected under 35 U.S.C. 101, because the term “computer readable storage medium” covers signals (which are not eligible under 35 U.S.C. 101) In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  If the claims were to be amended to recite "non-transitory computer readable medium," that would be sufficient to overcome this rejection, and would not involve new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 31, the limitation: “selected from group consisting of metals, transparent metal oxides, graphites, conductive polymers, and combinations thereof” is considered to be new matter.
Particularly, par. [0046] of the parent publication (US 2017/0271132) describes where suitable electrically conductive materials include indium tin oxide (ITO), other conductive transparent metal oxides, graphite, conductive polymers, and the like. Further, par.  [0139] of ‘132 provides adequate support for the phrases: “group consisting of” and “combinations thereof”. The disclosure does not, however, provide enough support for the full scope of the inclusion: “metals”, which extends the scope beyond that of the disclosure as originally filed. As such, the limitation is considered to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-17, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “wherein the first region and the second region are spatially positioned on the first microwave chamber external boundary” is considered to be indefinite in light of the limitations: “a first electrically conductive, optically transparent region forming at least a portion of the first microwave chamber external boundary” and “a second electrically conductive, optically transparent region forming at least a portion of the first microwave chamber external boundary”. The claim appears to require where the first and second electrically conductive regions are both part of, and positioned on, the chamber external boundary, which renders the scope of the claim unclear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein the first region and the second region are spatially positioned 

Additionally, the limitations “the optical window” (in steps (ii) and (iv)) lack proper antecedent basis, since no “optical window” has been established in the claim.
	In the interest of compact and expedited prosecution, the Examiner interprets step (ii) to reference the first region and step (iv) to reference the second region, as established in elements (d) and (e).

Regarding claims 2-5, 7-16, and 31-33, the claims are rejected at least based upon their dependence to claims 1 and/or 14.

Regarding claim 14, the limitation: “(b) optionally, a steerable mirror…” is considered to be indefinite in light of the rest of the limitations of the claim. Particularly, the limitations in (c) and (d) appear to require the steerable mirror to be present such that the optional inclusion of the mirror obscures the scope of the claim. See MPEP 2173.05(h)(II) for discussion of the word “optionally”.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation without the word “optionally”.
Regarding claim 17, the limitation: “the focus plane array” lacks proper antecedent basis, since said feature is introduced in claim 16, to which claim 17 has no dependence.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reciting the “means for detecting a spatial distribution of incident light energy”, as recited in claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-13, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US Pub. 2013/0069531) in view of Stoner (US Patent 5,397,428).
Regarding claim 1, Asmussen teaches a microwave plasma assisted reactor ([0049] and Fig. 1A, reactor #100) comprising: (a) a first microwave chamber ([0049] and Fig. 1A, chamber #10) having an internal volume ([0050] and Fig. 1, cavity #122) and comprising an electromagnetic wave source ([0052] and Fig. 1A, excitation probe #150); (b) a plasma chamber ([0053] and Fig. 1A, plasma chamber #20) having an outer wall ([0053] and Fig. 1A, bell jar #180) and comprising an optical window forming at least a portion of the outer wall ([0053]: bell jar #180 is quartz, which the instant publication describes as optically transparent- see [0046] of ‘433), the plasma chamber extending into the first microwave chamber (see Fig. 1A); (c) a stage for supporting a substrate ([0054] and Fig. 1A, stage #160 for substrate #163A), the stage having a reference surface extending into the plasma chamber ([0054] and Fig. 1A, substrate holder #163), (d) a first electrically conductive region forming at least a portion of the first microwave chamber external boundary (Fig. 1A, left region of #140, called a “conducting short”, forms an upper boundary of #122); and (e) a second electrically conductive region forming at least a portion of the first microwave chamber external boundary (Fig. 1A, right region of #140, called a “conducting short”, forms an upper boundary of #122); wherein the first region and the second region are spatially positioned on the first microwave chamber external boundary (see Fig. 1A).

Asmussen does not teach wherein the first electrically conductive region is optically transparent; where the second electrically conductive region is optically transparent; nor wherein, when a substrate is present on the stage reference surface, light from a coherent light source passing through the first region is in optical communication with the second region by (i) passing through the first region, (ii) passing through the optical window, (iii) reflecting off the substrate, (iv) passing through the optical window, and (v) passing through the second region.
However, Stoner teaches wherein the first electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, lower half of view port #72 appears transparent to wavelengths of laser #75); where the second electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, upper half of view port #72 appears transparent to wavelengths of laser #75); and wherein, when a substrate is present on the stage reference surface (Stoner – C7, L53-55 and Fig. 1A, substrate holder #57 with film #61), light from a coherent light source passing through the first region is in optical communication with the second region by (i) passing through the first region, (ii) passing through the optical window, (iii) reflecting off the substrate, (iv) passing through the optical window, and (v) passing through the second region (see Stoner Fig. 1A, laser light travels through lower part of #71, reflects off of film #61, travels back through the upper part of #71, and reaches the optical detector #77).
Asmussen and Stoner both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).
The Examiner notes that every material is “electrically conductive” to some degree, as there are no perfect insulators apart from a perfect vacuum. As such, any material would meet the limitation of the claim unless further amendments are made.

The Examiner notes that the substrate and coherent light source are not positively recited as elements of the apparatus, thus the last clause of the instant claim is regarded as an intended use of the apparatus. Nevertheless, the Examiner has provided the Stoner reference to promote compact prosecution.

Regarding claim 3, Asmussen does not teach the added limitations of the claim.
However, Stoner teaches wherein: the first electrically conductive, optically transparent region comprises a first electrically conducting optical window (Stoner – C7, L21 and Fig. 1A, lower half of view port #72 appears transparent to wavelengths of laser #75), and the second electrically conductive, optically transparent region comprises a second electrically conducting optical window (Stoner – C7, L21 and Fig. 1A, lower half of view port #72 appears transparent to wavelengths of laser #75).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).
The Examiner notes that every material is “electrically conductive” to some degree, as there are no perfect insulators apart from a perfect vacuum. As such, any material would meet the limitation of the claim unless further amendments are made.

Regarding claim 4, Asmussen teaches wherein the first region and the second region are separate regions of the first microwave chamber external boundary (Fig. 1A, left/right regions of #140, called a “conducting short”, forms an upper boundary of #122).

Regarding claim 5, wherein the first region and the second region are portions of the same region of the first microwave chamber external boundary (Fig. 1A, left/right regions of #140, called a “conducting short”, forms an upper boundary of #122).

Regarding claim 7, Asmussen teaches wherein the first microwave chamber further comprises an upper conducting short ([0051] and Fig. 1A, short #140) in electrical contact with an outer wall of the first microwave chamber ([0051] and Fig. 1A, contacting walls of #120) and disposed in an upper portion of the first microwave chamber (see Fig. 1A), the upper conducting short defining an upper boundary of the first microwave chamber (see Fig. 1A).

Regarding claim 8, Asmussen teaches wherein the first region and the second region are each positioned on the upper conducting short (Fig. 1A, left/right regions as previously identified are part of the short #140).

Regarding claim 9, Asmussen teaches wherein (i) the first region is positioned on an outer wall of the first microwave chamber and (ii) the second region is each positioned on the upper conducting short (Fig. 1A, left and right regions as previously identified are part of the short #140, which forms an upper wall of the microwave chamber and are part of the short, respectively).

Regarding claim 10, Asmussen does not teach wherein the optical window comprises two opposing flat external surfaces (although Asmussen does teach wherein the conducting short #140 comprises two opposing flat external surfaces, which are further modified by Stoner below).
However, Stoner teaches wherein the optical window comprises two opposing flat external surfaces (Stoner – C7, L21 and Fig. 1A, view port #72 comprises flat opposing external surfaces).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).

Regarding claim 11, Asmussen does not teach the additional limitations of the claim.
However, Stoner teaches wherein: (i) the optical window comprises a first optical window region and a second optical window region (Stoner – Fig. 1A, lower and upper portions of port #71, respectively), (ii) the first optical window region is positioned such that coherent light passing through the first region and to the substrate, when present, also passes through the first optical window region (Stoner – Fig. 1A, incident light from laser #75 through part of port #71), and (iii) the second optical window region is positioned such that light reflecting off the substrate, when present, and passing through the second region also passes through the second optical window (Stoner – Fig. 1A, reflected light from film #61 pass back through second part of port #71 to detector #77).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).

Regarding claim 12, Asmussen teaches wherein: (i) the first microwave chamber has a reference plane at a reference axial location Zo (Fig. 1A), the first microwave chamber extends in an axial direction z > Zo (Fig. 1A), and the upper conducting short is disposed in an upper portion of the first microwave chamber at an axial distance LS above Zo (Fig. 1A), the upper conducting short having a central opening ([0051] and Fig. 1A, upper boundary #126), (ii) the plasma chamber extends into the first microwave chamber such that at least a portion of the plasma chamber is located at z > Zo (Fig. 1A), and (iii) the stage is a conductive stage ([0054] and Fig. 1A, coaxial stage #160 is conductive) and has an axially adjustable reference surface extending into the plasma chamber at an axial distance ZS relative to Zo ([0054]: axial position of #162 can be axially adjusted).

Regarding claim 13, Asmussen teaches wherein the conductive stage defines a second microwave chamber in the plasma chamber (i) at z < Zo and (ii) between the plasma chamber outer wall and the conductive stage ([0054] and Fig. 1A, microwave chamber #166); the microwave plasma assisted reactor further comprises a conducting short adjustably disposed in the second microwave chamber below Zo and in electrical contact with the plasma chamber outer wall and the conductive stage ([0055] and Fig. 1A, lower conducting short #170 contacting the stage and chamber walls), the axial distance between the conducting short and Zo being L2 (Fig. 1A), and the axial distance between the conducting short and the reference surface of the conductive stage being L1 (Fig. 1A); and L2 and L1 are capable of axial adjustment in the reactor by moving the conducting short during operation of the reactor ([0059] and Fig. 1A, rods #196 reposition the short #170).

Regarding claim 33, Asmussen teaches wherein the first electrically conductive region and the second electrically conductive region are adapted to confine microwaves within the5Application No. 16/744,830Docket No.: 32213/40040B Response "C"microwave chamber such that the microwave chamber as a whole confines microwaves within a resonant cavity of the microwave chamber (see explanation below).
The Examiner notes the phrase “confines microwaves within a resonant cavity” is broad enough to be met by any degree of confinement of microwaves (not limited to completely/entirely confining). As such, as the microwave chamber of Asmussen confines microwaves as part of its stated purpose (Asmussen – [0052]: microwave chamber #122 permits microwaves generated by probe #150 to reach the plasma chamber #20 during operation).

Asmussen does not teach wherein the first electrically conductive and second electrically conductive regions are optically transparent.
However, Stoner teaches wherein the first electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, lower half of view port #72 appears transparent to wavelengths of laser #75) and where the second electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, upper half of view port #72 appears transparent to wavelengths of laser #75).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).

Claims 2 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US Pub. 2013/0069531) in view of Stoner (US Patent 5,397,428), as applied to claims 1, 3-5, 7-13, and 33 above, and further in view of Goto (US Pub. 2005/0257891).
The limitations of claims 1, 3-5, 7-13, and 33 are set forth above.
Regarding claim 2, modified Asmussen does not teach the added limitations of the claim.
However, Goto teaches wherein: an electrically conductive, optically transparent region (Goto – [0094] and Fig. 5b, window #4) comprises a metallic screen (Goto – [0094] and Fig. 5b, conductive mesh #15).
	Modified Asmussen and Goto both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Asmussen apparatus to comprise the metallic screen of Goto in order to reflect and scatter the electromagnetic wave to equalize the radiation intensity (Goto – [0048]).

Regarding claim 31, Modified Asmussen does not teach the added limitations of the claim.
However, Goto teaches wherein an electrically conductive, optically transparent region comprises an electrically conductive material: metals (Goto – [0094] and Fig. 5b, conductive mesh #15 on window #4 comprises stainless steel).
Modified Asmussen and Goto both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Asmussen apparatus to comprise the metallic screen of Goto in order to reflect and scatter the electromagnetic wave to equalize the radiation intensity (Goto – [0048]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US Pub. 2013/0069531) in view of Stoner (US Patent 5,397,428) and Kodaira (US Pub. 2015/0318185).
Regarding claim 14, Asmussen teaches a microwave plasma assisted reactor system comprising (Asmussen, Fig. 1, entirety). 

Asmussen does not, on its own, teach the entirety of the limitations of claim 1. However, Asmussen in view of Stoner does teach the entirety of the limitations of claim 1. The rejection (as above) is reproduced as follows for convenience:
Regarding claim 1, Asmussen teaches a microwave plasma assisted reactor ([0049] and Fig. 1A, reactor #100) comprising: (a) a first microwave chamber ([0049] and Fig. 1A, chamber #10) having an internal volume ([0050] and Fig. 1, cavity #122) and comprising an electromagnetic wave source ([0052] and Fig. 1A, excitation probe #150); (b) a plasma chamber ([0053] and Fig. 1A, plasma chamber #20) having an outer wall ([0053] and Fig. 1A, bell jar #180) and comprising an optical window forming at least a portion of the outer wall ([0053]: bell jar #180 is quartz, which the instant publication describes as optically transparent- see [0046] of ‘433), the plasma chamber extending into the first microwave chamber (see Fig. 1A); (c) a stage for supporting a substrate ([0054] and Fig. 1A, stage #160 for substrate #163A), the stage having a reference surface extending into the plasma chamber ([0054] and Fig. 1A, substrate holder #163), (d) a first electrically conductive region forming at least a portion of the first microwave chamber external boundary (Fig. 1A, left region of #140, called a “conducting short”, forms an upper boundary of #122); and (e) a second electrically conductive region forming at least a portion of the first microwave chamber external boundary (Fig. 1A, right region of #140, called a “conducting short”, forms an upper boundary of #122); wherein the first region and the second region are spatially positioned on the first microwave chamber external boundary (see Fig. 1A).

Asmussen does not teach wherein the first electrically conductive region is optically transparent; where the second electrically conductive region is optically transparent; nor wherein, when a substrate is present on the stage reference surface, light from a coherent light source passing through the first region is in optical communication with the second region by (i) passing through the first region, (ii) passing through the optical window, (iii) reflecting off the substrate, (iv) passing through the optical window, and (v) passing through the second region.
However, Stoner teaches wherein the first electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, lower half of view port #72 appears transparent to wavelengths of laser #75); where the second electrically conductive region is optically transparent (Stoner – C7, L21 and Fig. 1A, upper half of view port #72 appears transparent to wavelengths of laser #75); and wherein, when a substrate is present on the stage reference surface (Stoner – C7, L53-55 and Fig. 1A, substrate holder #57 with film #61), light from a coherent light source passing through the first region is in optical communication with the second region by (i) passing through the first region, (ii) passing through the optical window, (iii) reflecting off the substrate, (iv) passing through the optical window, and (v) passing through the second region (see Stoner Fig. 1A, laser light travels through lower part of #71, reflects off of film #61, travels back through the upper part of #71, and reaches the optical detector #77).

Additionally, Asmussen does not teach (c) a coherent light source positioned and adapted to direct the incident beam of coherent light through the first region and into the first microwave chamber internal volume; nor (d) a means for detecting a spatial distribution of incident light energy positioned to receive an incident distribution of light that has been reflected and/or scattered from the4Application No. 16/744,830Docket No.: 32213/40040BResponse "C" reflected beam of coherent light by a substrate present on the stage reference surface, when present.
However, Stoner additionally teaches (c) a coherent light source (Stoner – C7, L25 and Fig. 1A, laser #75) positioned and adapted to direct the incident beam of coherent light through the first region and into the first microwave chamber internal volume (see Fig. 1A, through portion of port #71); and (d) a means for detecting a spatial distribution of incident light energy (Stoner – C7, L26 and Fig. 1A, optical detector #77) positioned to receive an incident distribution of light that has been reflected and/or scattered from the4Application No. 16/744,830Docket No.: 32213/40040BResponse "C" reflected beam of coherent light by a substrate present on the stage reference surface, when present (see Fig. 1A).

Asmussen and Stoner both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Asmussen apparatus to comprise the optical detection system of Stoner in order to permit in-situ monitoring of film formation (Stoner – C3, L22-25), which allows for processing parameters to be controlled during the film growth process (Stoner – C2, L3-5 and C4, L59-C5, L2).
The Examiner notes that every material is “electrically conductive” to some degree, as there are no perfect insulators apart from a perfect vacuum. As such, any material would meet the limitation of the claim unless further amendments are made.

Modified Asmussen does not teach (b)optionally, a steerable mirror positioned to receive an incident beam of coherent light external to the reactor and to direct a reflected beam of the coherent light through the first region and into the first microwave chamber internal volume.
However, Kodaira teaches a steerable mirror (Kodaira – [0093] and Fig. 11, half mirror #402), positioned to receive an incident beam of coherent light external to the reactor (Kodaira – [0093] and Fig. 11, light source #407 provides to #402) through the first region and into the chamber internal volume (Kodaira – Fig. 11, #407 directs light to surface of substrate #604).
Modified Asmussen and Kodaira both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the optical system of modified Asmussen (particularly, Stoner) with the steerable optics of Kodaira in order to detect the entire surface of the substrate (Kodaira – [0086]).

Regarding claim 15, modified Asmussen does not teach the added limitations of the claim.
However, Kodaira teaches a steerable mirror (Kodaira – [0093] and Fig. 11, half mirror #402), wherein a coherent light source (Kodaira – [0093] and Fig. 11, light source #407) is positioned and adapted to direct an incident beam of coherent light to the steerable mirror (Kodaira – Fig. 11), through the first region and into the chamber internal volume (Kodaira – Fig. 11, #407 directs light to surface of substrate #604).
Modified Asmussen and Kodaira both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the optical system of modified Asmussen (particularly, Stoner) with the steerable optics of Kodaira in order to detect the entire surface of the substrate (Kodaira – [0086]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US Pub. 2013/0069531), Stoner (US Patent 5,397,428), and Kodaira (US Pub. 2015/0318185), as applied to claims 14-15 above, and further in view of Jevtic (US Pub. 2016/0025656).
The limitations of claims 14-15 are set forth above.
Regarding claim 16, modified Asmussen does not teach the added limitations of the claim.
However, Jevtic teaches wherein the means for detecting a spatial distribution of incident light energy comprises a focal plane array (Jevtic – [0059]). Moreover, Jevtic teaches wherein a focal plane array detector is commonly utilized as a detecting element for an optical detector (Jevtic – [0059]). 
Modified Asmussen and Jevtic both teach microwave plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the modified Asmussen apparatus to comprise the focal plane array as part of the optical detector (principally, of Stoner) since Jevtic teaches such a device is a common feature in optical detecting systems (Jevtic – [0059]).

Regarding claim 17, modified Asmussen does not teach the added limitations of the claim.
However, Kodaira teaches (e) a computer comprising a processor and memory coupled to a computer readable storage medium encoded with a computer program (Kodaira – [0074] and Fig. 9, control device #301 with control unit and storage device with programs), the program comprising instructions that, when executed by the processor, cause the computer to control a steerable mirror, a coherent light source, and a detector during operation of the reactor (Kodaira – [0086] and Fig. 11, moving unit includes guide #501 and motor #502 to detect the waveform on the entire surface of the substrate by moving the optical system #400).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the optical system of modified Asmussen (particularly, Stoner) with the steerable optics of Kodaira in order to detect the entire surface of the substrate (Kodaira – [0086]).

Modified Asmussen does not teach wherein the detector is a focal plane array.
However, Jevtic teaches wherein the means for detecting a spatial distribution of incident light energy comprises a focal plane array (Jevtic – [0059]). Moreover, Jevtic teaches wherein a focal plane array detector is commonly utilized as a detecting element for an optical detector (Jevtic – [0059]). 
Modified Asmussen and Jevtic both teach microwave plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the modified Asmussen apparatus to comprise the focal plane array as part of the optical detector (principally, of Stoner/Kodaira) since Jevtic teaches such a device is a common feature in optical detecting systems (Jevtic – [0059]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Asmussen (US Pub. 2013/0069531) in view of Stoner (US Patent 5,397,428), as applied to claims 1, 3-5, 7-13, and 33 above, and further in view of Salimian (US Patent 5,376,223).
The limitations of claims 1, 3-5, 7-13, and 33 are set forth above.
Regarding claim 32, Asmussen does not teach the added limitations of the claim.
However, Stoner teaches wherein the first electrically conductive, optically transparent region and the second electrically conductive, optically transparent region comprises (i) an optical window (Stoner – C7, L21 and Fig. 1A, lower/upper halves of view port #72 appears transparent to wavelengths of laser #75).

Modified Asmussen does not teach wherein at least one of the first or second electrically conductive, optically transparent regions comprises (ii) an electrically conductive transparent film on the optical window.
However, Salimian teaches wherein an optically transparent region comprises (ii) an electrically conductive transparent film on the optical window (Salimian – C5, L33: flame sprayed alumina layer on a microwave window/quartz disk).
Modified Asmussen and Salimian both teach microwave plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the optically transparent regions modified Asmussen apparatus with the coating film of Salimian in order to readily dissipate heat on its surface (Salimian – C5, L37).

The Examiner notes that every material is “electrically conductive” to some degree, as there are no perfect insulators apart from a perfect vacuum. As such, any material would meet the limitation of the claim unless further amendments are made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otsubo (US Patent 4,479,848) teaches an optical endpoint detection device for a plasma etching apparatus (Fig. 3). Moslehi (US Patent 5,293,216) teaches an optical sensing device for process control (Fig. 9). Suzuki (US Pub. 2002/0008088) teaches a permeable window with light shielding film for plasma generation (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kurt Sweely/Examiner, Art Unit 1718    
                                                                                                                                                                                                    /Benjamin Kendall/Primary Examiner, Art Unit 1718